Citation Nr: 1104146	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-28 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a ruptured tympanic 
membrane, to include as a residual of a head injury.

2.  Entitlement to service connection for the residuals of a left 
eye injury, to include as a residual of a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran appeared at a video conference hearing before the 
undersigned Veterans Law Judge in February 2009.  A transcript of 
the hearing is in the claims folder.  

This matter was previously before the Board in May 2009, at which 
time a previously denied claim for service connection for the 
residuals of a head injury was reopened on the basis of new and 
material evidence, and the issues of entitlement to service 
connection for the residuals of a head injury on a de novo basis, 
and entitlement to service connection for hearing loss, tinnitus, 
the residuals of a left eye injury, and a ruptured tympanic 
membrane were remanded for additional development.  Entitlement 
to service connection for the residuals of a head injury, hearing 
loss, and tinnitus was established in an August 2010 rating 
decision.  This is a complete grant of the benefits as to these 
issues.  The remaining two issues have been returned to the Board 
for additional appellate consideration. 

The issue of service connection for a left eye injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The existence of a chronic ruptured tympanic membrane or a 
residual disability due to a ruptured tympanic membrane has not 
been established. 


CONCLUSION OF LAW

A chronic disability manifested by a ruptured tympanic membrane 
was not incurred due to service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (West 2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2010). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in May 2006 
that contained all of the notification required by 38 C.F.R. 
§ 3.159, as defined by Dingess and Pelegrini.  This letter was 
provided to the Veteran prior to the initial adjudication of his 
claims.  The Board concludes that the duty to notify has been 
met.  

The Board further concludes that the duty to assist has also been 
met as to the issue decided herein.  The Veteran's available 
service treatment records have been obtained.  An attempt was 
made to obtain medical records from the Veteran's family doctor, 
but only a letter describing the Veteran's disabilities was 
received.  The Veteran was afforded an appropriate VA examination 
and a pertinent opinion has been obtained.  The Veteran testified 
at a hearing in February 2009.  There is no indication that there 
is any relevant evidence outstanding in this claim, and the Board 
will proceed with consideration of the Veteran's appeal as to 
this issue.


Service Connection

The Veteran contends he suffered a rupture of the tympanic 
membrane at the same time he sustained his service connected head 
injury.  He notes that he had discharge from his left ear at that 
time, and was told by a doctor on active duty that he had 
ruptured his eardrum.  The Veteran argues that he continues to 
have impairment as a result of this injury.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The April 1969 discharge examination was negative for a 
disability of the tympanic membrane.  The Veteran denied a 
history of ear, nose or throat trouble and of running ears on a 
Report of Medical History he completed at this time.  

An August 1977 enlistment examination for the Army Reserve was 
negative for a disability of the tympanic membrane.  The Veteran 
denied a history of ear, nose or throat trouble and of running 
ears on a Report of Medical History he completed at this time.  

The post service medical records include a February 2009 letter 
from P.C., D.O., who states that he has been the Veteran's family 
physician for almost 20 years.  Dr. P.C. states that the Veteran 
has a permanent ruptured tympanic membrane as a direct result of 
active service.  No other information was provided regarding the 
diagnosis of the ruptured tympanic membrane, which ear was 
affected, or what symptoms or complaints were attributable to the 
ruptured tympanic membrane.  

The Veteran was afforded a VA examination of his ears in January 
2010.  He was noted to have been near a mortar when it was 
discharged during service.  Afterward, he had a discharge from 
his left ear, and he was told this was the result of an ear 
infection.  This was treated with medication.  On examination, 
impedance measurement indicated normal middle ear function 
bilaterally.  

In a June 2010 addendum to the January 2010 examination, the 
examiner noted that the Veteran's claims folder had been reviewed 
and that they were silent for any mention of an eardrum rupture.  
Middle ear measurements had been taken in January 2010, and the 
tympanic tympanometer revealed no middle ear pathology and no 
tympanic membrane perforation.  Therefore, there was no nexus 
between a perforated tympanic membrane and active service.  

The Board finds that entitlement to service connection for a 
ruptured tympanic membrane and the residuals thereof is not 
warranted.  The preponderance of the evidence shows that the 
Veteran does not have a residual disability as a result of the 
ruptured tympanic membrane he sustained during service.  

The service treatment records are negative for evidence of a 
ruptured tympanic membrane.  However, the Veteran has testified 
that he had discharge from his left ear soon after he sustained 
acoustic trauma, and that a doctor told him the discharge was due 
to a ruptured tympanic membrane.  Although the Veteran is not 
competent to make a diagnosis of a ruptured tympanic membrane 
based on the discharge from his ear, he is competent and credible 
to report that he was told by a doctor at that time that he had a 
ruptured tympanic membrane of the left ear.  

Therefore, the requirement that medical or, in certain 
circumstances, lay evidence of in-service incurrence of a disease 
or injury has been met.  See Shedden.  

However, this does not end the matter of service connection.  The 
evidence must also show the existence of a current disability, 
and a relationship between the current disability and the injury 
sustained in service.  

In regards to a current disability, the Board notes that 
entitlement to service connection for hearing loss and tinnitus 
have both already been established.  Therefore, any current 
disability due to a ruptured tympanic membrane would have to be 
something other than hearing loss or tinnitus.  See 38 C.F.R. 
§ 4.14.  

In this case, the preponderance of the evidence is against a 
finding that the Veteran has a residual disability as a result of 
the ruptured tympanic membrane he sustained during service.  

The Veteran's family physician writes in February 2009 that the 
Veteran has a permanent ruptured tympanic membrane as a direct 
result of active service.  However, this doctor did not identify 
which ear was affected.  He also failed to provide any 
information as to how this disability was confirmed, or what 
current symptoms or impairment result from the ruptured tympanic 
membrane.  

In contrast, the January 2010 VA examination conducted testing of 
the middle ear, which was negative for a disability.  The June 
2010 addendum confirmed that the Veteran does not have any middle 
ear pathology or a tympanic membrane perforation.  As the VA 
examiners indicated the specific testing (impedance measurement 
and the tympanic tympanometer) they used to confirm whether or 
not the Veteran has a current tympanic perforation and as they 
specifically state that there is no middle ear pathology, the 
Board places greater evidentiary value on this examination than 
on the February 2009 letter from the family doctor.  Therefore, 
as there is no confirmed diagnosis of a current disability, 
entitlement to service connection may not be established.  

In reaching this decision, the Board has considered the Veteran's 
contention that he has a current disability due to a ruptured 
tympanic membrane.  However, this is not a disability that is 
readily observable or diagnosable by a layman.  The Veteran is 
not a physician, and he is not qualified to express a medical 
opinion as the presence of a current disability due to a ruptured 
tympanic membrane.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The preponderance of the medical evidence indicates that 
there is no such current disability, and the Veteran's claim must 
be denied. 


ORDER

Entitlement to service connection for a ruptured tympanic 
membrane is denied. 


REMAND

The Veteran contends that he has a residual neurological 
disability in the area around his left eye as a result of a 
trauma to his head.  

At the February 2009 hearing, the Veteran testified that he 
experiences recurring swelling episodes of the left frontal 
forehead area.  These would occur multiple times during the 
course of a summer.  He provided this same history at the January 
2010 VA examination.  The Veteran further testified that he 
visited a plastic surgeon about this problem and was told that he 
had nerve damage around his left eye.  The Veteran added that he 
had refused corrective surgery, as there was a risk the surgery 
could result in a permanent droop to that side of his face. 

The service treatment records confirm that the Veteran had minor 
surgery to repair a laceration in the area above his left eye.  
The diagnosis of the January 2010 VA examination included 
contusions and lacerations of the left scalp with recurrent 
episodes of swelling.  On this basis, service connection for the 
residuals of a head injury was established, and an evaluation was 
assigned under the rating code for scars of the head.  See 
38 C.F.R. § 4.118, Code 7800.  

The issue of entitlement to service connection for a left eye 
injury remains before the Board.  This apparently does not 
include an injury to the eye itself, but instead refers to the 
claimed nerve damage around the eye.  The January 2010 VA 
examination reviewed the Veteran's history and noted that he had 
been told by a plastic surgeon that he had nerve damage.  
However, the VA examination was negative for neurological 
deficits.  

The Board notes that the May 2009 VA remand requested that the 
Veteran's family doctor, P.C., D.O., be contacted in order to 
obtain his clinical records regarding claimed treatment for the 
Veteran's claimed disabilities.  There was a February 2009 letter 
from Dr. P.C. was submitted at the hearing, that states the 
Veteran suffers from a permanent neurological deficit of the left 
side of his head and surrounding eye areas.  No explanation for 
this diagnosis was provided, and no clinical records confirming 
treatment for this disability have been submitted.  Appellant did 
not respond to a letter requesting a release to obtain the 
private records.  They may show treatment for the disorder during 
activity which would help to evaluate the claim.

Furthermore, the record indicates that no attempt has been made 
to obtain records from the plastic surgeon who the Veteran 
testified diagnosed him as having nerve damage in the area around 
his left eye.  

In the absence of any examination report or clinical records to 
confirm a neurological disability in the area about the eye and 
to identify the injured nerves, and in order to assist the 
Veteran in the development of his claim, the Board finds that an 
attempt must be made to obtain the medical records from the 
plastic surgeon identified by the Veteran at his hearing.  
Furthermore, another attempt should be made to obtain the 
clinical records from Dr. P.C. that formed the basis of his 
diagnosis of a neurological deficit of the left side of the 
Veteran's head.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his claimed 
eye disability to include a neurological 
deficit in the area around the left eye.  
This should specifically include the name 
of the plastic surgeon that the Veteran 
identified as having diagnosed him as 
having a neurological deficit.  In 
addition, another attempt should be made 
to obtain clinical records, treatment 
records, and examination reports relating 
to the claimed disability from P.C., D.O.  
After securing the necessary releases 
which must be provided by the Veteran, 
the RO/AMC should obtain clinical records, 
treatment records, and examination reports 
from the plastic surgeon and P.C., as well 
as any other identified sources.  The 
Veteran should also be informed that he 
can obtain these records and provide them 
to VA, and is reminded that it is 
ultimately his responsibility to do so.  
Failure of the Veteran to cooperate will 
mean that the records cannot be obtained 
and the claim will be decided based on the 
evidence of record.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


